

	

		II

		109th CONGRESS

		1st Session

		S. 1148

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Ms. Mikulski (for

			 herself, Ms. Stabenow,

			 Mr. Bingaman, Mrs. Murray, Mr.

			 Corzine, Mr. Johnson, and

			 Mr. Inouye) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to permit direct payment under the medicare program for clinical social

		  worker services provided to residents of skilled nursing

		  facilities.

	

	

		1.Short titleThis Act may be cited as the

			 Clinical Social Work Medicare Equity

			 Act of 2005.

		2.Permitting direct

			 payment under the medicare program for clinical social worker services provided

			 to residents of skilled nursing facilities

			(a)In

			 generalSection

			 1888(e)(2)(A)(ii) of the Social

			 Security Act (42 U.S.C.

			 1395yy(e)(2)(A)(ii)) is amended by inserting clinical

			 social worker services, after qualified psychologist

			 services,.

			(b)Conforming

			 amendmentSection 1861(hh)(2)

			 of the Social Security Act (42 U.S.C. 1395x(hh)(2)) is

			 amended by striking and other than services furnished to an inpatient of

			 a skilled nursing facility which the facility is required to provide as a

			 requirement for participation.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to items and services furnished on or after the date

			 that regulations relating to payment for physicians’ services for calendar year

			 2005 take effect, but in no case later than the first day of the third month

			 beginning after the date of the enactment of this Act.

			

